DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 04/05/2021. Presently, claims 1-21 are pending.
Claim Objections
Claim 6 is objected to because of the following informalities:  “the each other window” still does not have proper antecedent basis as previously in claim 1 it is “each of one or more other windows.” While the claim is understood, Applicant should remain consistent with their choice of words. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,388,435 to Anderson in view of US Patent Application Publication No. 2019/0130704 to Cormack.
	With regard to claim 1, Anderson discloses a computer system comprising one or more processors and memory readably by the one or more processors, the memory having stored thereon computer executable instructions for causing the one or more processors, when programmed thereby, to perform operations to control a user interface of an electronic gaming device (col. 6, lines 4-22), the operation comprising: in each of multiple windows on one or more display screens of the electronic gaming device, spinning a set of reels (figs. 5, 6); selectively transferring target symbols between at least some of the multiple windows, including transferring a stack of one or more target symbols from a focus window, among the multiple windows, to each of one or more other windows, among the multiple windows, when at least a first threshold count of target symbols lands for one or more of the reels within the focus window (figs. 9, 10; col. 11, lines 9-28; col. 14, lines 16-24)selectively performing operations of a supplemental feature for any of the multiple windows that encloses a second threshold count of target symbols, including any transferred target symbols in the widow (col. 11, lines 29-51; col. 16, lines 31-48); and outputting an indication of an outcome, if any, of the supplemental feature for the any of the multiple windows that encloses the second threshold count of target symbols (col. 11, lines 29-51; col. 16, lines 31-48).
	Anderson does not appear to explicitly disclose that the target symbols are credit symbols. However, Anderson does disclose that the target symbols are considered special symbols (col. 10, lines 31-67; col. 11, lines 13-15) and further that the special symbols can be wild symbols, bonus symbols, and/or clumped symbols (col. 10, lines 31-67). Cormack teaches that a symbol can be a credit symbols that represent credit values, and wherein those symbols have the same credit value or different credit values (fig. 6; 0147).
claim 2, Anderson discloses on a window-by-window basis for each of the multiple windows as the focus window, successively stopping any of the reels in the focus window that is still spinning, wherein, for each stopped reel in the focus window for which at least the first threshold count of target symbols lands in the focus window, the transferring the stack of one or more target symbols is performed to any of the one or more other windows having a corresponding reel that is still spinning (col. 14, lines 16-24).
	With regard to claim 3, Anderson discloses on a window-by-window basis for each of the multiple windows as the focus window, successively stopping any of the reels in the focus window that is still spinning, wherein, for each stopped reel in the focus window for which at least the first threshold count of target symbols lands in the focus window, the transferring the stack of one or more target symbols is performed to each of the one or more other windows regardless of whether any corresponding reels in the other window are still spinning (col. 14, lines 16-24).
	With regard to claim 4, Anderson discloses the target symbols are wild symbols; or outcomes of a base game for the multiple windows, respectively, are determined before the selectively transferring, wherein the selectively performing the operations of the supplemental feature follows the determination of the outcomes of the base game for the multiple windows, respectively (figs. 9, 10, 13; col. 10, lines 39-50; col. 11, lines 1-28; col. 11, line 63 – col. 12, line 15).
	With regard to claim 5, Anderson discloses on a window-by-window basis for each of the multiple windows as the focus window, successively stopping any of the reels in the focus window that is still spinning and for which at least the first threshold count of target symbols lands in the focus window, wherein, for each stopped reel in the focus window for which at least the first threshold count of target symbols lands in the focus window, the transferring the stack of one or more target symbols is performed to each of the one or more other windows (figs. 9, 10 as well as citations below); and after the selectively transferring, on a window-by-window basis for each of the 
	With regard to claim 6, Anderson discloses obscuring or replacing at least part of a corresponding reel in the each other window (figs. 9, 10; col. 11, 1-28); or causing the corresponding reel to stop at a symbol stop position for which the stack of one or more target symbols lands in the each other window.
	With regard to claim 7, the combination of Anderson and Cormack teaches that the stack of one or more target symbols is a full vertical stack of target symbols, the first threshold count is a count of the full vertical stack of target symbols, the multiple windows are organized vertically on the one or more display screens, and the transferring the stack of one or more target symbols includes transferring the stack of one or more target symbols up and/or down between windows (Anderson at figs. 9, 10; wherein there is are two displays in a vertical fashion, which reads on the claims, the fact that there are two additional displays horizontal to the first two is moot as the first two read on the claim as is presently provided; Cormack at fig 5; 0147 wherein the wild symbols are replaced with credit symbols).
	With regard to claim 8, Anderson discloses that the spinning and the selectively transferring are performed as part of a base game, the multiple windows are three windows, the set of reels for each of the three windows has five reels, three symbols are visible for each of the five reels, and the supplemental feature is a hold-and-spin feature during which target symbols are held in place while other reels spin (fig. 5; col. 17, line 62 – col. 18, line 2).
	With regard to claim 9, Anderson discloses a computer system comprising one or more processors and memory readable by the one or more processors, the memory having stored thereon computer-executable instructions for causing the one or more processors, when programmed thereby to perform operations to control a user interface of an electronic gaming device (col. 6, lines 
	Anderson does not appear to explicitly disclose that the target symbols are credit symbols. However, Anderson does disclose that the target symbols are considered special symbols (col. 10, lines 31-67; col. 11, lines 13-15) and further that the special symbols can be wild symbols, bonus symbols, and/or clumped symbols (col. 10, lines 31-67). Cormack teaches that a symbol can be a credit symbols that represent credit values, and wherein those symbols have the same credit value or different credit values (fig. 6; 0147).
	With regard to claim 10, Anderson discloses selecting different lookup tables for the multiple windows, respectively, wherein entries of the different lookup tables provide options for the different likelihoods of at least the threshold count of target symbols landing (col. 19, lines 9-29); or adjusting counts of target symbols in the sets of reels for the multiple windows, respectively (col. 17, lines 30-36).
claim 11, Anderson discloses the set of reels include target symbols, and at least some of the entries of the different lookup tables indicate options for different symbol stop positions (col. 17, lines 30-36; col. 19, lines 9-29); or at least some of the entries of the different lookup tables indicate options for whether or not the threshold count of target symbols lands (col. 17, lines 30-36; col. 19, lines 9-29).
	With regard to claim 12, Anderson discloses the setting the different distributions includes selecting different lookup tables for at least some the multiple windows, respectively, wherein entries of the different lookup tables provide options for the different distribution of values of target symbols in the sets of reels (col. 19, lines 9-29); and the managing further includes, for each of the reels, respectively, replacing any target symbol placeholder on a reel strip for the reel with a target symbol, including: generating a random number with a random number generator; and use one of the different lookup tables to determine a target symbol based at least in part on random number (col. 6, lines 4-22).
	With regard to claim 13, Anderson discloses that the determining the symbol stop positions if performed on a window-by-window bases for each of the multiple windows as the focus window, including successively determining symbol stop positions for any of the reels in the focus window that is not yet stopped, wherein the determining whether to transfer the stack of one or more target symbols is performed for a stopped reel in the focus window to any of the one or more other windows having a corresponding reel that is not yet stopped (col. 14, lines 16-24).
	With regard to claim 14, Anderson discloses that the determining the symbol stop positions is performed on a window-by-window basis for each of the multiple windows as the focus window, including successively determining symbol stop positions for any of the reels in the focus window that is not yet stopped, wherein the determining whether to transfer the stack of one or more target 
	With regard to claim 15, Anderson discloses that the target symbols are wild symbols (fig. 9, 10); or the operations further comprise, before the determining whether to transfer target symbols, determining outcomes of a base game for the multiple windows, respectively.
	With regard to claim 16, Anderson discloses that the determining the symbol stop positions is performed on a window-by-window basis for each of the multiple windows as the focus window, including successively determining symbol stop positions for any of the reels in the focus window that is not yet stopped and for which at least the first threshold count of target symbols lands in the focus window; and after determining whether to transfer target symbols, the determining the symbols stop positions is performed on a window-by-window basis for each of the multiple windows as the focus window, including successively determining symbol stop positions for any of the reels in the focus window that is not yet stopped (co. 14, lines 16-24).
	With regard to claim 17, Anderson discloses that the multiple windows are three windows, the set of reels for each of the three windows has five reels, three symbols are visible for each of the five reels, the target symbols have the same credit value or different credit values, and the operations are performed as part of a base game or a supplemental feature (figs. 9, 10).
	With regard to claim 18, Anderson discloses a method of controlling a user interface of an electronic gaming device, the method comprising: in each of multiple windows on one or more display screens of the electronic gaming device, spinning a set of reels, each of the reels having an associated reel strip that is movable upon a spin of the reel, wherein the spinning is initiated in response to actuation of a button of the electronic gaming device, and wherein the spinning includes, for each of at least some of the reels, moving the reel strip of the reel through one of the multiple windows (fig. 5; col. 10, lines 1-30); on a window-by-window basis for each of the multiple 
	Anderson does not appear to explicitly disclose that the target symbols are credit symbols. However, Anderson does disclose that the target symbols are considered special symbols (col. 10, lines 31-67; col. 11, lines 13-15) and further that the special symbols can be wild symbols, bonus symbols, and/or clumped symbols (col. 10, lines 31-67). Cormack teaches that a symbol can be a credit symbols that represent credit values, and wherein those symbols have the same credit value or different credit values (fig. 6; 0147).
	With regard to claim 19, Anderson discloses managing transfer of target symbols between the multiple windows, wherein the managing includes one or more of: for at least some of the multiple windows, setting different likelihoods of at least the threshold count of target symbols landing (col. 19, liens 9-29); and for at least some for the multiple windows, setting different distributions of values of target symbols in the sets of reels (col. 17, lines 30-36).
	With regard to claim 20, Anderson discloses selectively performing operations of a supplemental feature for any of the multiple windows that encloses another threshold count of target symbols including any transferred target symbols in the window (col. 16, lines 31-48).
claim 21, the combination of Anderson and Cormack teaches that the operations further comprise: for at least one of the multiple windows, configuring a set of reels for that window, including for each of the reels for that window, respectively, replacing any target symbol placeholder on a reel strip for the reel with a target symbol, wherein distributions of values of target symbols in the set of reels are different for different one of the multiple windows (Anderson at Col. 14, lines 7-24; Cormack at 0151 wherein the reel strips only contain the bonus symbols in a base game but not in a feature game, thus when going back to the base game they would have to have placeholder locations to have the bonus symbols back).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Cormack with the disclosure of Anderson such that a user is rewarded automatically with some credits rather than just the chance of credits by receiving a bonus symbol that has a credit thereon. Additionally merely substituting a credit symbol as taught by Cormack as a special symbol as disclosed by Anderson is within the realm of a simple substitution with known expected results. Finally, adding in that some reels have a bonus symbol therein as taught by Cormack (0151) fits in line with how to accomplish such a result with the disclosure of Anderson (Col. 14, lines 7-24).
Response to Arguments
It is noted that Applicant amended the claims further than merely bringing up portions of claim 8 in that previously the claims only required that the symbols had the same or different values which any symbol would inherently be one or the other. Now, the claims specifically require that the symbol is a “credit” symbol which has prompted the new grounds of rejection.
The previous objections have been removed, as has the rejection based upon 35 USC 112(b). However, Applicant still needs to use the same language throughout the claim and thus claim 6 is objected to for the reasons stated above.
Applicant’s argument with regard to Anderson alone are moot based on the new grounds of rejection above. However, Applicant seems to guess that they understand a new rejection would be applied as they further argue, “Replacing another symbol with a wild symbol does not ‘take away’ a winning combination. On the other hand, a credit symbol that represents a credit value (as in claims 1, 9, and 18) is not simply substituted for any other symbol type, because doing soon [sic] could take away a winning combination that used a replaced symbol (that is, a symbol replaced with the credit symbol),” (Arguments, page 13). It is first noted that this clearly goes to support the new 35 USC 112a rejection above as Applicant acknowledges that credit symbols are NOT wild symbols. Next, the claims do not presently require that all of the reels in all of the windows must stop before the copying of symbols. That is one embodiment of Anderson specifically states, “The transferring or copying of special symbols from the first matrix to the other matrices may occur before, during or after the various matrices have been spun and stopped,” (col. 14, lines 21-24, emphasis added). The copying of symbols while all the reels are spinning still reads on the claim and does not cause the issue that Applicant is afraid of because there would be no loss of a winning pattern because no winning pattern has been formed yet. ADDITIONALLY, Anderson explicitly states, “In one embodiment, the player may be paid for the outcomes in the wagering games 560a-d prior to the execution of the shared feature (copying of special symbols to other games 560a-d). In another embodiment, the player may be paid only for the resulting outcomes of the wagering games 560a-d after the shared feature is executed and the special symbols 582 have been copied to the other games 560a-d. In yet another embodiment, the player may be paid for both the combinations of symbols 564 existing before the execution of the shared feature, and for the modified combinations of symbols 564 in the resulting outcomes of the wagering games 560a-d after the shared feature is executed and the special symbols 582 have been copied,” (col. 11, lines 39-51, emphasis added). Thus since the player could be paid for both before and after symbols are copied this alleviates Applicant’s concern 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Jay Trent Liddle/Primary Examiner, Art Unit 3715